         CASE 0:16-cv-00348-JNE-HB Doc. 115 Filed 01/28/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Maikijah Ha’Keem, Roy Hughes, Jimmy
Booker, and Jacquard Larkin,

              Plaintiffs,

v.                                                       Case No. 16-cv-0348 (JNE/HB)
                                                         ORDER
Chad Mesojedec, Rehabilitation Therapist
Director; Steve Sayovitz, Security Manager;
Elizabeth Wyatt, Security Counselor; Kevin
Schleret, Property Personnel; Mandy
Torgerson, Property Supervisor; Kevin Moser,
Facility Director MSOP-Moose Lake; Nick
Lammi, Rehabilitation Counselor; Scott Benoit,
Program Manager MSOP-Moose Lake; Terry
Kneisel, Assistant Facility Director MSOP-
Moose Lake; Peter Puffer, Clinical Director
MSOP-Moose Lake,

              Defendants.

       This case is before the Court on a Report and Recommendation (“R&R”) dated

November 30, 2020 by the Honorable Hildy Bowbeer, United States Magistrate Judge,

on Defendants’ motion for summary judgment. Plaintiffs in this case are civilly

committed in the Minnesota Sex Offender Program (“MSOP”) in Moose Lake,

Minnesota. They claim that Defendants’ policies and practices regarding the use of

prayer oils violates their First Amendment right to freely exercise their faith.

       The R&R recommended that the Court grant summary judgment to Defendants

and Plaintiffs objected. The Court has conducted a de novo review of the record and the

R&R. See 28 U.S.C. § 636 (b)(1)(C); Fed. R. Civ. P. 72 (b)(3); LR 72.2 (b)(3). Based on



                                              1
         CASE 0:16-cv-00348-JNE-HB Doc. 115 Filed 01/28/21 Page 2 of 2




that review, and after considering Plaintiffs’ objections, the Court adopts the R&R in full

and accepts the recommended disposition.

       One objection raised by Plaintiffs merits a brief discussion. Plaintiffs argue that

when this Court denied Defendants’ motion to dismiss the free exercise claim with

respect to prayer oils, it held that Plaintiffs had a constitutional right to religious prayer

oils as matter of law. This is a misreading of the Court’s holding. As stated in the

February 26, 2019 Order, at that early stage in the litigation, the Court could not

“conclude whether Defendants’ policies and practice pose a substantial burden on

Plaintiffs’ religious beliefs.” ECF No. 59 at 3. Now, at summary judgment, Plaintiffs

have not produced evidence that would allow a reasonable jury to conclude that

Defendants’ prayer oil policies or practices have imposed a substantial burden on the free

exercise of their religion. As explained in the R&R, the facts simply do not support

Plaintiffs’ legal claim.

       Based on the files, records, and proceedings herein, and for the reasons stated

above, IT IS ORDERED THAT:

           1. The Report and Recommendation [ECF No. 108] is ADOPTED.

           2. Plaintiffs’ Objections to the R&R [ECF No. 112] are OVERRULED.

           3. Defendants’ Motion for Summary Judgment [ECF No. 95] is GRANTED.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: January 28, 2021
                                                           s/ Joan N. Ericksen
                                                           JOAN N. ERICKSEN
                                                           United States District Judge


                                               2
